Citation Nr: 1515413	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1975 to September 1982.  His primary military occupational specialty was as a law enforcement specialist.  

In November 2010, the RO denied the Veteran's claim of entitlement to service connection for Parkinson's disease.  The Veteran disagreed with that decision, and this appeal ensued.  

In March 2014, the Board of Veterans' Appeals (Board) confirmed and continued the RO's November 2010 decision.

In November 2014, pursuant to a joint motion by the Veteran and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2014 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.  

In April 2012, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

Parkinson's disease was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

Parkinson's disease is not the result of a disease or injury incurred in or aggravated by the service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for Parkinson's disease.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2010, the VA received the Veteran's claim.  Later that month, the VA notified the Veteran of the criteria for service connection.  The VA also notified the Veteran of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of a diploma showing that the Veteran successfully completed Military Police Investigation Course 010, held at Fort McClellan, Alabama from April 16 1980 through June 12, 1980; the report of the Final Environmental Baseline Survey for Fort McClellan, Alabama, dated in January 1998; the Veteran's Social Security records; records reflecting his treatment by M. B., M.D. since May 2001; records reflecting his April 2002 treatment at Bedford Internal Medicine and the Orthopaedic Center of Manchester; records held by or reflecting the Veteran's treatment by or through the Lahey Clinic from October 2002 through August 2012; medical articles reflecting the presence of toxic chemicals on Fort McClellan; medical articles concerning the causes of Parkinson's disease; Department of the Army publications; prior Board decisions; the transcript of the Veteran's April 2011 RO hearing before a VA Decision Review Officer; and the transcript of his April 2012 video conference before the undersigned Acting Veterans Law Judge.  

The transcript of the Veteran's video conference shows that the Acting Veterans Law Judge identified the issue and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing, and he has not alleged any prejudice.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In September 2012, VA examined the Veteran to determine the nature and likely etiology of his Parkinson's disease.  The VA examination report shows that the examiners reviewed the Veteran's medical history, documented his medical condition, reviewed pertinent medical research, and rendered a diagnosis and opinions consistent with the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 3.326 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In developing the record, the VA notes that other than the report of his service entrance examination, the Veteran's service treatment records are missing.  In September 2002, the National Personnel Records System informed the VA that it had conducted a thorough and extensive search for the Veteran's records and could not locate them.  It concluded that these records were not in its possession and that further efforts to find them would be futile.  Therefore, in February 2004, the VA asked the Veteran to submit any such records in his possession.  The VA also requested such information in a June 2011 telephone call.  In addition, the VA asked the Veteran to provide information about his unit assignments, however he stated that he was unable to remember that information. Accordingly, a December 2011 memorandum making a formal finding of unavailability of the Veteran's service department records was issued for the file. The memorandum sets forth the steps taken to secure these records, and concludes that the VA had exhausted all efforts to obtain them and that further attempts would be futile.  

When service treatment records are lost or missing, the VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.' Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991). However, the absence of service treatment records does not lower the threshold for an allowance of a claim; that is, the absence of such records does not create an adverse presumption against the VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Board finds that VA has discharged its heightened duty to assist.  In April 2010, the VA noted the Veteran's contentions that his Parkinson's disease was the result of his exposure to herbicides.  The VA informed him that he could submit statements from persons who knew when, where, and how he had sustained such exposure.  However, he did not return any such statements or identify any individuals having such information.  

The VA also attempted to corroborate the Veteran's exposure to tactical herbicides at Ft. McClellan through a request to the Joint Services Records Research Center (JSRRC).  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10.  The JSRRC responded that it was unable to corroborate the Veteran's exposure to tactical herbicides at this location.  It explained that available historical information did not document the use of Agent Orange or tactical herbicides at Ft. McClellan, and that the JSRRC did not maintain data concerning the commercial use of herbicides or pesticides. The JSRRC also recommended a "potential source" of information concerning the Ft. McClellan environmental cleanup, namely the Ft. McClellan BRAC Environmental Coordinator, and provided contact information for this source. Contacting this source was not necessary, however, as the complete Final Environmental Baseline Survey for Fort McClellan, which includes a list of herbicides and pesticides used and stored at this location is in the file, in additional to a number of articles discussing the environmental contamination and cleanup of this site.  Based on this evidence, the Board assumes at least some level of exposure to PCB's and other toxic substances.

As noted above, the Veteran's private treatment records and Social Security Administration (SSA) records have been associated with the claims file to the extent possible. See 38 C.F.R. § 3.159(c) . One private medical facility, Elliot Neurology Associates, informed VA in a November 2012 response to a records request that it could not locate the Veteran's records. VA informed the Veteran of this fact in the January 2013 SSOC, to which he was given an opportunity to respond with additional evidence. As VA has received a negative response from Elliot Neurology Associates, and as the Veteran was duly informed of this fact and did not suggest an alternative source of these records or submit them himself after being provided an opportunity to respond to the SSOC, further efforts to obtain them are not warranted. Significantly, the Veteran had indicated that he was treated by M. B., M.D., at this facility, and there are a number of treatment records reflecting treatment by a Dr. B. at Neurology Associates of Southern New Hampshire in the file, in addition to numerous other private treatment records documenting the Veteran's initial assessment for Parkinson's disease in May 2001 and dating up to 2012.  Thus, it appears that all relevant private treatment records documenting the history of the Veteran's Parkinson's disease since it was first diagnosed are in the file. The Veteran has not identified any other private treatment records he wished to submit or have VA obtain on his behalf. Thus, VA has discharged its duty to assist with respect to obtaining private treatment records on the Veteran's behalf. 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
A VA examination was performed in September 2012, and an opinion was obtained as to whether the Veteran's Parkinson's disease is related to exposure to chemicals such as PCB's while stationed at Fort McClellan.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner reviewed the Veteran's medical history, set forth the clinical findings made on examination, and provided an opinion with a thorough explanation that enables the Board to make a fully informed decision on this claim.  Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran has challenged the expertise of the VA examiner, who is a primary care physician rather than a neurologist.  However, the Veteran has not specifically explained or shown how the examination or opinion was inadequate.  As a layman, the Veteran does not have the medical training or experience to support his assertion that only a neurologist could render an opinion as to whether the Veteran's Parkinson's disease was related to chemical exposure in service.  Therefore, his assertion is not competent and does not by itself show that the examination or opinion was inadequate.  Jandreau v. Nicholson; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994). Moreover, the Board assumes the competency of the examiner to render an informed opinion on this issue, which indeed is apparent from the examiner's thorough discussion.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that VA may assume the competency of an examiner absent a specific challenge); accord Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Thus, the duty to obtain an adequate examination and opinion has been satisfied. 

With regard to the Veteran's contentions that he was exposed to various chemical agents, including commercial herbicides, while stationed at Fort McClellan, or that he handled equipment at Camp Bullis in Texas that had been used in Vietnam and which he speculated may still have had a residue of herbicides on it, further development is not warranted.  In this regard, while VA's duty to assist is very broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance.  38 U.S.C.A. § 5103A(a).  What constitutes "reasonable efforts" is defined to some extent by the statutory and regulatory provisions and the applicable case law concerning VA's duty to assist, but these sources in turn are informed, contoured, and delimited by a broader framework of what would be reasonable under the circumstances of a particular case, especially where the law does not otherwise prescribe specific actions. VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  Id. 

Here, there is no evidence that the equipment allegedly used in Vietnam was ever contaminated with herbicides spread years earlier simply by virtue of its location, let alone that any residue would be sufficient to amount to meaningful exposure. There is also no indication that further development could ever bring such a remote possibility within "the range of probability," and the Board knows of no source that might do so. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). Thus, attempts to corroborate meaningful exposure in this manner are not warranted. 

Further, with regard to whether the Veteran was exposed to commercial herbicides at Ft. McClellan (the JSRRC confirmed that tactical herbicides were not used or stored there, as mentioned above), there is no indication that the mere fact that commercial herbicides were stored or used at Ft. McClellan would have resulted in exposure merely because the Veteran was stationed there. Indeed, the environmental baseline survey for Ft. McClellan indicates that herbicides were last used at this location in 1976, which is several years before the Veteran had training there in 1980. 

While the Veteran may have been exposed to other chemical agents at Fort McClellan, including PCB's, the September 2012 VA opinion addresses this issue and finds it unlikely that the Veteran's Parkinson's disease is due to such exposure. The Veteran has not provided any other evidence supporting an apparent relationship between potential exposure to chemicals while stationed at Fort McClellan and the later development of Parkinson's disease.  Thus, further inquiry into this issue is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Nevertheless, the Board remanded this claim in August 2012 with instructions for the AOJ to contact the Veteran and request him to identify any additional pertinent treatment records (this was accomplished in a September 2012 letter), to make appropriate efforts to obtain any such records, to perform a VA examination and obtain an opinion on this claim which was responsive to the Board's directives, and then to readjudicate the claim. The Board finds that there has been substantial compliance with these instructions, as shown in the above discussion concerning VA's duty to assist. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain orgainic diseases of the nervous system, such as Parkinson's disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be presumed for diseases which the Secretary of the VA determines to be the result of inservice exposure to herbicides, such as Agent Orange, including its components, specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  The presumed residual disabilities include, Parkinson's disease. provided that it is manifested to a degree of at least 10 percent at any time following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

In statements submitted to the Board and during his testimony before the VA, the Veteran contended that he developed Parkinson's disease after being exposed to toxic chemicals, including PCB's, pesticides, and herbicides, used at Fort McClellan, Alabama.  He also contended that he had been exposed to Agent Orange at Camp Bullis, Texas.  He reported that it had been contained on equipment shipped back from Vietnam.  Therefore, he maintained that service connection for Parkinson's disease is warranted.  

As a layman, the Veteran is competent to provide evidence that does not require specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran argues that his Parkinson's disease is due to exposure to toxic chemicals, including Agent Orange.  Under the applicable law and regulations, Parkinson's disease is presumed to be a residual of exposure to an herbicide, such as Agent Orange, including herbicide agents 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  Such disease must be manifested to a degree of at least 10 percent at any time following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Thus, if the Veteran can show a current diagnosis of Parkinson's disease and exposure to herbicides, including Agent Orange, or herbicide agents, service connection would be warranted.  

With respect to other toxic chemicals, there is no such presumption.  The Veteran would have to show (1) the current existence of Parkinson's disease; (2) the existence of that disease in service or to a degree of 10 percent within one year of service, and; (3) a relationship or nexus between the current Parkinson's disease and service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.307, 3.309; see Cuevas v. Principi, 3 Vet. App. 542 (1992).  Thus, the question of etiology could not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  

Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  In this case, however, the Veteran did not have service in the Republic of Vietnam.  Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to show that they were, in fact, exposed to herbicides during their military service.  That is, they do not have the benefit of a presumption of exposure as do Vietnam veterans. 

A review of the evidence, such as the report of his April 2012 VA examination, shows that the Veteran has a confirmed diagnosis of idiopathic Parkinson's disease.  Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  The evidence on file shows that it was first manifested during treatment by M. B., M.D., in 2001. The evidence also shows that from April to June 1980, he was stationed at Fort McClellan, Alabama to attend Military Police Investigation training at the United States Army Military Police School.  

In 1995, the Base Realignment and Closure Commission identified Fort McClellan as a base to be closed.  The Veteran has submitted the Final Environmental Baseline Survey for Fort McClellan (EBS) which was prepared for the U.S. Army Environmental Center, Aberdeen Proving Ground, Maryland in conjunction with that closure.  That survey was issued in January 1998 and shows, in part, that toxic chemicals, including herbicides and PCB's, were stored at the fort.  They included those noted in 38 C.F.R. § 3.307, such as 2-4D; 2, 4, 5-T; and picloram.  The Veteran's representative notes that the survey is an official document and quite significant.  

While the EBS confirms facility-wide applications on page 5-38, the subsequent discussion on that page strongly suggests that routine applications of such herbicides did not constitute an environmental hazard: 

Individuals knowledgeable of historical pesticide usage at [Fort McClellan] believe that facility-wide applications [of pesticides and herbicides] do not constitute an environmental problem (citing Owen 1996 and Safay 1997).  The Environmental Baseline Survey and the Community Environmental Response Facilitation Act guidelines stated that routine pesticide/herbicide use, applied in accordance with manufacturer's directions, is exempted from the Community Environmental Response Facilitation Act guidelines and, therefore, should not disqualify a parcel that is otherwise uncontaminated (United States Army Environmental Command, 1996).  Therefore, routine pesticide and herbicide application does not disqualify any of Fort McClellan as a the Community Environmental Response Facilitation Act parcel.  Issues of storage and accidental releases of pesticides do preclude a parcel from being be (sic) classified Category 1.  

If the Veteran was exposed to herbicides at Fort McClellan, there is no evidence on file to suggest that it was anything other than the result of a routine application in accordance with manufacturer's directions.  A Combined Environmental Exposure Report for Fort McClellan, Alabama, dated in August 2013, and issued by the Veteran's representative, confirms that herbicidal agents were used on Fort McClellan.  It specifically cites the use of 2,4-D; 2,4,5-T and/or picloram in 1974, 1975, and 1976 and that in 1980 2,4,5-T and picloram were being stored for future disposal.  It also shows that as late as 1998, soil samples from various unspecified locations about Fort McClellan contained traces of 2,4,5-T and TCDD.  It also shows that the Former Waste Chemical Storage area contained TCDD.  There is no evidence, however, that the Veteran was exposed to those chemicals.  He did not have a military occupational specialty in which he would have handled or otherwise been in proximity to such chemicals, and there is no evidence that herbicides were ever applied in other than a routine manner at or near the United States Army Military Police School.  There is also no evidence on file to substantiate a claim that the Veteran was in a location on Fort McClellan associated with the storage and accidental releases of toxic materials, such as PCB's or pesticides or herbicides.  As such, the evidence militates against a finding that the Veteran sustained any residual disability as a result of the claimed exposure.  

Although the EBS was issued over 17 years ago, the United States Congress has not passed any legislation recognizing a presumption of exposure at Fort McClellan to Agent Orange or herbicidal agents 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  It is reasonable to expect that if a presumption of herbicide exposure based on the routine storage and use of herbicides on Fort McClellan, the United States Congress would have passed such legislation.  As noted above, it has done so for service members who served in the Republic of Vietnam; and, as late as 2011, it did so with respect to certain locations and periods of service in the Republic of Korea.  38 C.F.R. § 3.307(a)(6)(iv).  That Congress has not passed such legislation with respect to other areas, including Fort McClellan, further militates against the claim.  

In addition, the Board notes that there is no competent evidence on file of a relationship between the Veteran's Parkinson's disease and his claimed inservice exposure to toxic chemicals other than Agent Orange and herbicide agents 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  He has submitted numerous articles showing a relationship between toxic chemicals, such as PCB's, and the onset of Parkinson's disease.  However, none of those articles deal with his specific case.  Their applicability is the result of the Veteran's lay opinion.  None of the multiple health care providers, including neurologists, who have treated him since 2001 have reported any nexus between the claimed inservice exposure to toxic chemicals and the Veteran's Parkinson's disease.  The only medical report on file which squarely addresses that question is the report of the September 2012 VA examination.  That report is against the claim.  Indeed, the Veteran's lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  . 

While the VA examiner confirmed the presence of Parkinson's disease, he found it less likely than not that such disease was the result of Veteran's exposure to toxic substances in service.  The Veteran claimed to have been exposed to Agent Orange residue on equipment which had been returned from Vietnam to the Veteran's station at Camp Bullis, Texas.  However, he was unable to explain why he felt the equipment had been contaminated with Agent Orange.  It was just his belief that it had not been decontaminated, and he did not submit any evidence to support that belief.   Therefore, the examiner opined that the Veteran's Parkinson's disease was the result of the claimed exposure to Agent Orange at Camp Bullis/

The VA examiner next addressed the Veteran's claim that his Parkinson's disease was the result of his exposure to toxic chemicals, such as Agent Orange and PCB's at Fort McClellan, Alabama.  The examiner found no evidence that Agent Orange was present at Fort McClellan.  He acknowledged that the Veteran could have been exposed to PCB's but that the medical literature and studies, generally, did not support PCB's or other toxic chemical as a cause of Parkinson's disease.  The examiner further acknowledged that many advocacy groups had indicated an association between PCB exposure and Parkinson's disease but that those conclusions were primarily extrapolations from animal studies and other data.  The examiner reported that a thorough review of the studies could be found at the Center for Disease Control and Prevention website Agency for Toxic Substances and Disease Registry.  He noted that the website provided a comprehensive review of the major research.  He further noted that studies of adult populations with occupational exposure to PCB's had not been conclusive for adverse neurologic defects attributed solely to PCB exposure   The VA examiner found that many of the studies involved persons with a documented high level of PCB exposure, not casual, lower level exposure.  
The VA examiner reported that information from the National Institute of Health, National Institute of Neurological Disorders and Stroke indicated that the underlying cause of Parkinson's disease or trigger was not yet known but that genetic factors could play a role.  A number of studies indicated a higher incidence of Parkinson's disease in developed countries, perhaps as a result of increased exposure to pesticides or other toxins.  Other studies showed a higher risk in those who worked in certain professions, although those studies were not conclusive, and the reasons for the apparent risks were not clear.  Because it had not been scientifically shown, the examiner opined that PCB exposure was less likely than not the cause of his Parkinson's disease.  

The examiner then addressed the Veteran's contention that there was an approximately 20 year latency period for Parkinson's disease to manifest following exposure to a causative agent.  In this regard, the Veteran noted that it had been approximately 20 years between the time of his claimed exposure to toxic chemicals at Fort McClellan and the onset of the disease.  He contended that such a time frame tended to support his claim.  However, the examiner noted that the latency time frame of Parkinson's disease was not scientifically known.  He suggested that the Veteran had confused the latency period with the known 20 year progression from the time the time of the first manifestations to the most severe manifestations.  The VA examiner stated that it was possible to make a diagnosis of Parkinson's disease when the symptoms were minor, as in the Veteran's case, or during the average progression time over the ensuing 20 years.  Given the VA examiner's discussion, the Veteran's contentions regarding the reported latency period would not have supported his claim that his Parkinson's disease had been diagnosed approximately 20 years after his exposure to toxic chemicals.  

While no one piece of evidence is dispositive, the preponderance of the evidence is against a finding that the Veteran's Parkinson's disease is the result of his exposure to toxic chemicals in service.  In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  A reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove a claim.  However, a reasonable doubt is not any doubt.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  In light of the foregoing discussion, the Board does not find the evidence so evenly balanced as to give rise to substantial doubt.  Accordingly, the doctrine of reasonable doubt is not applicable.


ORDER

Entitlement to service connection for Parkinson's disease is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


